Case 1:17-cr-00357-LAK Document 447 Filed 04/18/19 Page 1 of 1

I(ram@r Levin Dani R. James 1177 Avenue of the Aniericas
Partner New York, NY 10036
T 212-715-9363 . T 212.7]5.9]00
F 212-715-8069 F 212.?15.8000

DJames@KRAI\/IERLEVIN.com

Apri] 18, 2019
BY'ECF

Hon. .Lewis A. Kaplan

United States District _Judge
Southern District of New Yorl<
United States Courthouse

500 Pearl Street

New York, NY 10007

Re: United States v. Blaszczak et a1.1 No. 17 Cr. 357 (LAK)

Dear Judge Kaplan:

We write on behalf of Theodore l-Iuber to respectfully request that Mr. Htlber be
permitted to travel to Prescott, Arizona to visit his brother from April 26, 2019 to May 1, 2019.
Mr. Huber’s current bail conditions restrict his travel to the Southern and Eastern Districts oi"
New York and the District of Connecticut. The governlnent, by Assistant United States Attorney
J osh Naftalis, consents to this application, as does Mr. Huber’s Probation Ofi"xcer.

Sincereiy,

fsi Dani R. James
Dani R. James
Nolan J. Robinson
Kramer Levin Naftalis & Frarikel LLP
At£omeys_ or Theodore Huber

Cc (by ernail): lan McGinley and J osh Naftalis
Assfsmm Um'ted Smtes A{'rr)meys

Randie Q. Phillips
U.S. Proba€fon Oj}‘fcer

KRAMER ]_,E\"[N N:‘\F`|'.-"\L[S & FR.¢"\NKF.L l,]i]*`
K[.3 320863(:.|

